Citation Nr: 0118515	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-22 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment of unauthorized hospital and medical 
expenses.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active service in the United States Navy.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in January 2000 by the Department of 
Veterans Affairs (VA) Outpatient Clinic in Columbus, Ohio.


FINDING OF FACT

The conditions for which the veteran was treated at a private 
hospital from December 24, 1999, to January 1, 2000, were not 
service connected disabilities.


CONCLUSION OF LAW

Payment of the veteran's unauthorized hospital and medical 
expenses is not warranted.  38 U.S.C.A. §§ 1724, 1728, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 17.120 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which was not obtained and considered.  The VA Outpatient 
Clinic notified the veteran of the requirements in law to 
establish entitlement to payment or reimbursement of 
unauthorized hospital or medical expenses. The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and the notice provisions of the VCAA have been complied 
with.  The Board will, therefore, proceed to consider the 
veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-98 (2000) (to be codified at 38 U.S.C. §§ 5103, 
5103A).

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the Department 
of Veterans Affairs, or of any medical services not 
previously authorized, including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances:
(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:
(1) For an adjudicated service connected disability;
(2) For non-service connected disabilities associated with 
and held to be aggravating an adjudicated service 
connected disability;
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service 
connected disability;
(4) For any illness, injury, or dental condition in the case 
of a veteran who is participating in a rehabilitation 
program under 38 U.S.C. chapter 31 and who is medically 
determined to be in need of hospital care or medical 
services for any of the reasons enumerated in 38 C.F.R. 
§ 17.48(j); and 
(b) In a medical emergency.  Care and services not 
previously authorized were rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health; and
(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or treatment 
had been or would have been refused.  38 U.S.C.A. §§ 1724, 
1728 (West 1991 & Supp. 2000); 38 C.F.R. § 17.120 (2000).

In the instant case, the record reveals that the veteran was 
seen on December 22, 1999, at a VA outpatient clinic for 
symptoms of influenza (flu) virus; medication was provided.  
On December 23, 1999, a VA nurse telephoned the veteran to 
check his status and advised him to go to an emergency room 
if his symptoms worsened.  On December 24, 1999, the veteran 
was admitted to a private hospital through the emergency room 
for treatment of pneumonia.  He was noted to have a history 
of coronary artery disease, status post myocardial infarction 
and coronary artery bypass graft, and peripheral vascular 
disease.  After a course of treatment, the veteran was 
discharged from the private hospital on January 1, 2000.

The veteran has requested that VA pay the expenses of his 
treatment at the private hospital.  He contends that he was 
having a medical emergency on December 24, 1999, and that a 
VA hospital was not feasibly available to him, as there is 
not a VA Medical Center in Columbus, Ohio.

It is not necessary for the Board to determine whether the 
veteran had a medical emergency on December 24, 1999, or 
whether a VA or other Federal facility was feasibly 
available, because the first requirement for payment or 
reimbursement of unauthorized hospital or medical expenses 
has not been met.  The applicable statute and regulations 
provide that VA may only make payment or reimbursement for 
treatment at a private facility for a service connected 
disability or for illness, injury, or a dental condition of a 
veteran participating in a VA vocational rehabilitation 
program.  The veteran is not service connected for pneumonia, 
the condition for which he was treated at the private 
hospital, or for his other medical conditions, and there is 
no indication in the record that he was participating in a VA 
vocational rehabilitation program.  All elements necessary to 
establish entitlement to payment of unauthorized medical 
expenses thus have not been demonstrated in this case, and 
entitlement to the benefit sought is not established.  
38 U.S.C.A. §§ 1724, 1728; 38 C.F.R. § 17.120.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 
  

ORDER

Entitlement to payment of unauthorized hospital and medical 
expenses is denied



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

